Case 1:18-cv-01723-JS-GRB Document 25 Filed 02/15/19 Page 1 of 1 PageID #: 155
                                                                                   ATTORNEYS AT LAW
                                                                                   SUITE 5000
                                                                                   150 EAST GILMAN STREET
                                                                                   MADISON, WI 53703-1482
                                                                                   POST OFFICE BOX 1497
                                                                                   MADISON, WI 53701-1497
                                                                                   608.257.5035 TEL
                                                                                   608.258.4258 FAX
                                                                                   WWW.FOLEY.COM

                                                                                   WRITER’S DIRECT LINE
                                                                                   608.258.4208
                                                                                   gdavenport@foley.com EMAIL

                                                                                   CLIENT/MATTER NUMBER
                                                                                   023015-0278


                                                       February 15, 2019


Via ECF

Hon. Gary R. Brown
United States Magistrate Judge
Eastern District of New York
100 Federal Plaza
P.O. Box 9014
Central Islip, New York 11722-9014

               Re:     Sharp v. Wolf Appliance, Inc., No. 1:18-cv-01723 (JS) (GRB)

Dear Magistrate Brown:

        I write pursuant to Local Civil Rule 1.4 to request an order granting leave for me to withdraw
as counsel for defendant Wolf Appliance, Inc. As stated in the attached declaration, I am leaving
private practice on February 15, 2019. Wolf will continue to be represented in this matter by my law
firm, with Anne Sekel and Megan Stelljes continuing as counsel of record. I am not asserting a
retaining or charging lien against Wolf. In terms of the procedural posture of the case, two
dispositive motions are pending and ripe for decision (see ECF Nos. 66 and 67), and class
certification is currently being briefed (see ECF No. 82).

         Wolf is aware of these facts, and I have provided Wolf with a copy of this letter. Copies of
this letter and the accompanying declaration will be served on the plaintiffs’ counsel via the Court’s
ECF system.

                                                       Very truly yours,

                                                       /s/ Matthew R. Lynch

                                                       Matthew R. Lynch
Enclosure
cc: All Counsel of Record (Via ECF)




 AUSTIN              DETROIT             MEXICO CITY              SACRAMENTO             TAMPA
 BOSTON              HOUSTON             MIAMI                    SAN DIEGO              WASHINGTON, D.C.
 CHICAGO             JACKSONVILLE        MILWAUKEE                SAN FRANCISCO          BRUSSELS
 DALLAS              LOS ANGELES         NEW YORK                 SILICON VALLEY         TOKYO
 DENVER              MADISON             ORLANDO                  TALLAHASSEE
                                                                                                                4846-3460-8520.1
